                                         Case 2:18-bk-20151-ER       Doc 1625 Filed 02/26/19 Entered 02/26/19 09:41:27              Desc
                                                                       Main Document    Page 1 of 2


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com
                                           3   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           4   Los Angeles, California 90017-5704
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924
                                           5
                                               Attorneys for the Chapter 11 Debtors and
                                           6   Debtors In Possession

                                           7                      UNITED STATES BANKRUPTCY COURT
                                                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                           8
                                                In re                                         Lead Case No. 2:18-bk-20151-ER
                                           9
                                                VERITY HEALTH SYSTEM OF                       Jointly Administered With:
                                          10    CALIFORNIA, INC., et al.,                     Case No. 2:18-bk-20162-ER
601 SOUTH FIGUEROA STREET , SUITE 2500




                                                                                              Case No. 2:18-bk-20163-ER
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11          Debtors and Debtors In                  Case No. 2:18-bk-20164-ER
                                                Possession.                                   Case No. 2:18-bk-20165-ER
                                                                                              Case No. 2:18-bk-20167-ER
         DENTONS US LLP




                                          12     Affects All Debtors
            (213) 623-9300




                                                                                              Case No. 2:18-bk-20168-ER
                                          13                                                  Case No. 2:18-bk-20169-ER
                                                 Affects Verity Health System of             Case No. 2:18-bk-20171-ER
                                                  California, Inc.                            Case No. 2:18-bk-20172-ER
                                          14     Affects O’Connor Hospital                   Case No. 2:18-bk-20173-ER
                                                 Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20175-ER
                                          15     Affects St. Francis Medical Center          Case No. 2:18-bk-20176-ER
                                                 Affects St. Vincent Medical Center          Case No. 2:18-bk-20178-ER
                                          16     Affects Seton Medical Center                Case No. 2:18-bk-20179-ER
                                                 Affects O’Connor Hospital Foundation        Case No. 2:18-bk-20180-ER
                                          17     Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20181-ER
                                                  Foundation
                                          18     Affects St. Francis Medical Center of       Hon. Judge Ernest M. Robles
                                                  Lynwood Foundation
                                          19     Affects St. Vincent Foundation              SECOND SUPPLEMENT TO NOTICE OF
                                                 Affects St. Vincent Dialysis Center, Inc.   RESOLVED AND UNRESOLVED CURE
                                          20     Affects Seton Medical Center Foundation     OBJECTIONS RELATING TO EXECUTORY
                                                 Affects Verity Business Services            CONTRACTS AND UNEXPIRED LEASES
                                          21     Affects Verity Medical Foundation
                                                 Affects Verity Holdings, LLC                DESIGNATED BY SANTA CLARA COUNTY
                                          22     Affects De Paul Ventures, LLC               FOR ASSUMPTION AND ASSIGNMENT
                                                 Affects De Paul Ventures - San Jose         [RELATED DKT. NOS. 1290, 1456]
                                          23      Dialysis, LLC
                                          24              Debtors and Debtors In
                                                Possession.
                                          25
                                                      PLEASE TAKE NOTICE that, on January 18, 2019, the above-captioned debtors and
                                          26
                                               debtors in possession (the “Debtors”) filed the Notice of Resolved and Unresolved Cure Objections
                                          27   Relating to Executory Contracts and Unexpired Leases Designated By Santa Clara County For
                                               Assumption and Assignment [Docket No. 1290] (the “Notice”), which attached (i) as Exhibit “A”,
                                          28
                                         Case 2:18-bk-20151-ER          Doc 1625 Filed 02/26/19 Entered 02/26/19 09:41:27                          Desc
                                                                          Main Document    Page 2 of 2


                                           1   a list of all Cure Objections that have been resolved and (ii) as Exhibit “B”, a list of all Cure
                                               Objections which are unresolved.
                                           2
                                                      PLEASE TAKE FURTHER NOTICE that, on February 4, 2019, the Debtors filed a
                                           3
                                               Supplement to Notice of Resolved and Unresolved Cure Objections Relating to Executory Contracts
                                           4   and Unexpired Leases Designated by Santa Clara County for Assumption and Assignment [Docket
                                               No. 1456], supplementing the Notice.
                                           5
                                                       PLEASE TAKE FURTHER NOTICE that the Debtors have negotiated agreements with
                                           6   Cigna HealthCare of California, Inc. (“Cigna”) and UnitedHealthcare Insurance Company
                                               (“UnitedHealthcare”) resolving the Cigna and UnitedHealthcare objections to proposed cure
                                           7   amounts and/or to the assumption and assignment of executory contracts and unexpired leases to
                                           8   Santa Clara County (the “Cigna and UnitedHealthcare Cure Objections”). 1 The Debtors anticipate
                                               filing stipulations memorializing these agreements with Cigna and UnitedHealthcare prior to the
                                           9   hearing set for February 27, 2019, at 10:00 a.m., on the Cigna and UnitedHealthcare Cure
                                               Objections.
                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                       PLEASE TAKE FURTHER NOTICE that the Debtors are currently negotiating
                                          11   agreements with California Physicians’ Service dba Blue Shield of California (“Blue Shield”),
                                               Aetna Life Insurance Company (“Aetna”), and Kaiser Foundation Hospitals (“Kaiser”) to resolve
         DENTONS US LLP




                                          12
            (213) 623-9300




                                               each other their objections to proposed cure amounts and/or to the assumption and assignment of
                                          13   executory contracts and unexpired leases to Santa Clara County (the “Remaining Payor Cure
                                               Objections”). 2 The Debtors anticipate filing stipulations memorializing agreements with Blue
                                          14   Shield, Kaiser and Aetna which resolve the Remaining Payor Cure Objections prior to the hearing
                                               set for February 27, 2019, at 10:00 a.m., or before closing of the sale to Santa Clara County, which
                                          15   is expected to occur on February 28, 2019.
                                          16

                                          17
                                                   Dated: February 26, 2019                               DENTONS US LLP
                                          18                                                              SAMUEL R. MAIZEL
                                                                                                          TANIA M. MOYRON
                                          19

                                          20                                                              By       /s/ Samuel R. Maizel
                                                                                                                      Samuel R. Maizel
                                          21
                                                                                                          Attorneys for the Chapter 11 Debtors and
                                          22                                                              Debtors In Possession
                                          23

                                          24

                                          25
                                               1
                                          26    Cigna’s Cure Objections were filed at Dkt. Nos. 905, 1071 and 1088. UnitedHealthcare’s Cure Objection was filed
                                               at Dkt. No. 1062.
                                          27   2
                                                Blue Shield’s Cure Objections were filed at Dkt. Nos. 920 and 1121. Aetna’s Cure Objection was filed at Dkt. No.
                                               1018. Kaiser’s Cure Objection was filed at Dkt. No. 1173.
                                          28

                                                                                                      -2-
                                               110194502\V-1
